Title: Matthew Robinson Jr. to John Adams, 25 Apr. 1786
From: Robinson, Mathew, Jr.
To: Adams, John


          
            
              Sir,
            
            

              Horton

               25th. April 1786
            
          

          I am honor’d with your letters both by Mr. Partridge and by the post and am proud to observe; that we so much concur in
            our public and political sentiments. I am particularly pleas’d to agree with you in the
            reciprocal opinion; that the closest union and connection between our two countries is
            one of their very first and greatest mutual interests. I do for that and other reasons
            so exceedingly dislike some of our own proceedings both in the East, the West and at
            home; that I scruple to express my thoughts concerning them; but I dont see, what can
            possibly be our future part or fate in the world, except to prove a most signal example
            for instructing and warning the rest of mankind.
          My desire of a trade totally free however goes to so great an
            extent; that whatever nations should act differently, I might probably be for leaving
            them to the sure punishment of their own misconduct in that respect and continue
            nevertheless in the mind of abiding firmly ourselves by the former principle; which, I
            should believe, would lead to wealth and plenty a people steadily adhering to it; let
            others do what they would: Warlike in particular, that is to say, defensive, as well as
            offensive alliances with other States I never think of without abhorrence.
          There is another subject of American politics, in which I must
            confess myself rather to differ from what appears to be the opinion of some wise and
            honest men; although I have not by your letters observ’d; that I do so from you. I most
            highly honor your Congress, the annual representation of so many free states; but I
            should for one as a Citizen of America nevertheless be cautious of placing too much
            permanent power even in their hands: It might be a dangerous experiment and not easily
            amended, if any thing proved amiss. I should rather look to the Swiss, than
            the Dutch confederation. The former no where bordering on the Sea nor having the least
            means of Naval Commerce are not so rich and populous, as the latter; but they seem for
            their numbers and situation to be at least as happy a people as any in Europe.
          By repeating the observation concerning the Western progress of
            Arts and Sciences, I meant no more than the present appearance; that the same
            circumstance or accident may perhaps be continued in Ireland and America. I alluded
            herein to a common and trite remark; but human improvements certainly are by degrees
            taking a wider compass (as you seem to say) and will probably continue to do so, until
            they shall spread over our whole habitable globe; although they have in general
            proceeded hitherto from East to West.
          When I put the question “are these circumstances not turn’d to
            violent enmity and aversion” I was applying to a particular description of men and
            speaking according to their real or profess’d sentiments, but the expression might have
            been as proper; if I had ask’d “Have we to thank ourselves, if these circumstances are
            not turn’d” &c.
          I heartily wish; that you may find your Public Debt so manageable,
            as you seem to expect; but no such circumstance has come within my observation or
            experience. With the example however, which I see daily and hourly before my eyes; it is
            no wonder; if I have contracted an utter aversion for all national debts.
          The superstitious belief or pretension of any divine right in
            Princes is totally eradicated out of England: Not the least circumstance of that kind
            remains among us; but bribery and corruption have succeeded in their place: These are
            become the great or almost only means of government and have proved far more
            powerful and more fatal, than the other: They have done, what those neither did not
            could do and will without doubt perfectly compleat their work; before they leave:
            Englishmen are as yet, but at the beginning of their sorrows; however important some
            events may of themselves appear; which have already happen’d.
          These matters nevertheless are perhaps too extensive for a letter
            nor do I know, how long business may require your presence in London: My Health may
            probably carry me to Aix-la-Chappelle; (when the season shall suit for such a journey)
            and sooner or later, as it may press me more or less: I have formerly found great
            benefit from those waters and baths and have now occasion for them: If you can in the
            mean time however induce yourself to visit my hermitage at Horton; I shall be very proud
            and happy. I can offer you no conveniences or advantages here; except a most perfect
            freedom in all respects; which you will certainly find. It would likewise greatly add to
            my pleasure; if Dr. Price should be perswaded to accompany
            you. I may however give a fuller commission on this subject to Mr. Partridge; whom I will take the liberty to make the bearer of this letter. I
            am with sincere esteem / Sir, / Your most Respectful / and obedient Servt.
          
            
              M. Robinson jn.
            
          
        